 MOTOR SERVICE & SUPPLY OF BUFFALO657Motor Service&Supply of Buffalo Inc.andInternational Union of Operating Engineers, Local17C, AFL-CIO Cases 3-CA-3513 and 3-RC-4416February 19, 1969DECISION, ORDER, ANDCERTIFICATION OF RESULTS OFELECTIONCERTIFICATION OF RESULTS OFELECTIONIt is hereby certified that a majority of the validvotes has not been cast for International Union ofOperating Engineers, Local 17C, AFL-CIO, andsaid organization is not the exclusive representativeof the Employer's employees in the unit heretoforefound appropriate by the Regional Director forRegion 3, within the meaning of Section 9(a) of theNational Labor Relations Act, as amended.BY CHAIRMAN MCCULLOCH AND MEMBERSBROWN AND JENKINSTRIAL EXAMINER'S DECISION AND REPORTON CHALLENGES TO BALLOTSSTATEMENT OF THE CASESOn October 21, 1968, Trial Examiner William W.Kapell issued his Decision in the above-entitledproceedings, finding that the Respondent had notengaged in certain alleged unfair labor practices andrecommending that the complaint herein bedismissed in its entirety, as set forth in the attachedTrialExaminer's Decision. In addition, the TrialExaminer, having found that employee EdwardRocchiohadbeendischargedforcause,recommended in Case 3-RC-4416, that his ballotnot be counted. Thereafter, the General Counselfiled exceptions to the Decision, and a supportingbrief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connectionwiththiscasetoathree-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in this case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner.Although the Trial Examiner recommended thatthe ballot of Rocchio not be counted, he made nodisposition of Case 3-RC-4416.We shall thereforesustain the challenge to the ballot of Rocchio andissue a Certification of Results of Election.WILLIAM W. KAPELL, Trial Examiner: Case 3-CA-3513,a preceding under Section 10(b) of the National LaborRelationsAct, as amended, herein called the Act, washeard in Buffalo, New York, on August 8 and 9, 1968,'with all parties participating pursuant to notice on acomplaint= issued on July 17 by the Regional Director forRegion 3 of the National Labor Relations Board,hereafter called the Board, alleging violations of Section8(a)(1) and (3) by' Motor Service & Supply of BuffaloInc., hereafter called the Respondent. The complaint, insubstance, alleges that Respondent in violation of Section8(a)(1) and (3) of the Act unlawfully discharged EdwardRocchio and thereafter failed and refused to reinstate himbecause of his union activities. In its duly filed answer,Respondent denied any violations of the Act, admitted thedischargeofEdwardRocchio,and pleaded he wasdischarged for cause.In Case 3-RC-4416, a hearing was directed by an orderof the Regional Director, dated July 17, to resolve thechallenged ballot of Edward Rocchio at a consent electionheld on May 24, which is sufficient to affect the outcomeof said election.' The hearing on said challenge wasconsolidated with the hearing in Case 3-CA-3513 by anorder of the Regional Director, dated July 17.All parties were accorded full opportunity to be heard,to introduce relevant evidence, to present oral argument,and to file briefs. Respondent and the General Counselfiled briefs which have been duly considered. On the entirerecord in the case, and from my observation of thewitnesses, I make the following:FINDINGS OF FACT1.COMMERCEORDERPursuant to Section 10(c) of the National LaborRelationsAct,asamended, the National LaborRelationsBoardadoptsasitsOrdertheRecommended Order of the Trial Examiner, andhereby orders that the complaint herein be, and ithereby is, dismissed in its entirety.IT IS FURTHER ORDERED that the challenge to theballot of Edward Rocchio filed in Case 3-RC-4416be, and it hereby is, sustained.Atalltimesmaterialherein,Respondenthasmaintained its principal office and place of business inBuffalo, New York, where it is engaged in the sale, rentalservice, and repair of forklift trucks, and the sale of otherautomotive products not connected with forklift trucks. Inthe course and conduct of its business operations, during'All dates hereafter refer to the year 1968 unless otherwise noted.'Based on an original charge filed onMay 22 byInternationalUnion ofOperating Engineers Local17-C,AFL-CIO, hereafter referred to as theUnion, and amended charges filed thereafter on May 28 andJuly 12,respectively.'A challenge to the ballot of another employee,Donald W.Speck, was,in effect, sustained when the parties stipulated(G.C. Exh.3) that he wasterminated on May 22, and has not since been reemployed.174 NLRB No. 104 658DECISIONS OF NATIONAL LABOR RELATIONS BOARD-the past year,Respondent purchased,transferred,and haddelivered to its Buffalo plant,goods and materials valuedin excess of $50,000, of which in excessof $50,000 weretransported to this plant directly from States in theUnitedStatesother than the StateofNew York.Respondent admits, and I find, that at all times materialherein it has been engaged in commerce as an employerwithin the meaning Of Section 2(6) and(7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDI find that at all times material hereinthe Union hasbeen a labor organization within the meaning of Section2(5) of the Act.Ill.THE UNFAIR LABOR PRACTICESA. BackgroundEdward Rocchio was hired in October 1966, by JohnOsberg,Respondent'spartsmanager.At that timeAnthony J. Palisano was the owner of the business and heinstructedOsberg to hire Rocchio after being impressedby the way Rocchio approached Osberg for business whilein the employ of Tutton Electric Co. Rocchio was toldthat they were going to teach him the business and makea parts salesman out of him, a type of work which couldrequire considerable training before one could qualify asan experienced parts salesman. Rocchio's duties includedpicking up the mail in the morning at the post office,distributingpartstothemechanics in the servicedepartment and listing them on the repair orders, fillingorders from customers and packaging them for delivery,mostly on the company truck or by United ParcelDelivery, receiving deliveries and placing them in stock,organizing any outgoing generators, starters, or clutchesfor shipment, repairing starters on rush orders, andmaking deliveries with the company truck on routespreparedbyOsberg.Whilemakingdeliveriestocustomers,Rocchio was instructed by Osberg to solicitorders on parts in stock in an endeavor to create morebusiness for the Company. During the course of hisemployment, he also made up three or four promotionalsaleskits,which were not highly regarded, in aneffort toexpand the sale of parts, a prime objective of theCompany. About 2 months after he was hired, he assistedin taking inventory, but his work was so unsatisfactorybecause of errors in arithmetic and mistakes in missingshelves that he was advised he would not be asked to workon future inventories.About the end of January 1967, a new employee, a Mr.Webb, was hired and Rocchio's duties changed somewhat,but not substantially, in that he became assistant partsmanager.Webb set up inventory controls and worked atthe sales department counter, relieving Rocchio to theextent that he was able to devote more time to outsidework, soliciting sales of parts.He called on theCompany's regular customers and also unsuccessfullysolicited business from friends and companies with whomhe previously dealt with on a personal basis, such asgasoline and tire dealers, automotive repair shops, etc. InMarch or April 1967, Rocchio was made parts salesrepresentativeandwas furnished with business cardsindicating that title. However, he continued to perform hisusual duties both in and out of the plant. Meanwhile, hissalary,which was $90 a week when hired, was increasedto $100 a week in January 1967, to $105 in January 1968,and finally to $110 in April 1968. While working he worea uniform of blue pants and white shirt with the name"Ed" inscribed on it.Palisano sold the business to Dean M. Rockwell duringJune 1967, but he remained in charge of the partsdepartment, services and sales, while Rockwell devoted histime to developing new sales of Towmotor items.' InDecember 1967, Palisano left the Company, and Rockwelltook over his duties. At the end of 1967 at the suggestionof Towmotor, Rockwell made an analysis and review ofthe sales and other departments covering the preceding 6months, which revealed that the service department hadbeen losing a considerable amount of money. As a result,the service and the parts departments were completelyseparated.A further analysis for the months of Januaryand February 1968 was made of the counter-type salesand sales of parts in connection with service workperformed on customers' equipment, which showed that acertain amount of money was spent in trying to solicitbusiness through the parts salesman while better than agood portion of the business was coming in through theserviceshop.Followingconversationswitheachdepartmentheadand representativesofTowmotor,Rockwell decided to train additional people in the serviceorganizationwho could be of assistance to the servicedepartment, and to allow the service manager to go outon the road soliciting business from customers, both oldand new, not specifically for parts but for service andparts as a package. As a result of the surveys and newplans,Webb,althoughacompetentworker,wasdischarged because he was constantly late and excessivelyabsent from the job. During February, Rockwell decidedto replace Rocchio with the service manager, Tom Lutz,who would be helped in or put in charge of soliciting newbusiness for about 4 hours a day on the outside. Inanticipation of the proposed change, an assistant of Lutzwas sent to the Towmotor school and Lutz was sent to theCaterpillar school to train and prepare them for thechangeover.B. The UnionCampaignInMarch, the Union began organizing Respondent'semployees.During the second week of that month,Rocchio had supper at a restaurant with Osberg and aMr. Peabody, a friend of Osberg and part-owner of anautomotivebinservice.Inconversation,Osbergcommented that the only _way Rocchio could benefit fromtheUnion's advent, would be to transfer out of his(Osberg's)department.Rocchiolistenedtotheconversation but said nothing.On April 21, Rocchio heatedly complained to Rockwellin rather foul language about the condition of the deliverytruck which he drove in the course of his work. The truck,whichwas of rather old vintage and had previouslyrequired frequent repairs, had been the subject of severalcomplaints by Rocchio. Rockwell made no comment butdirected Tom Lutz, the service manager, to inspect andrepair the truck and report back to him. Later that day,after Lutz had reported to him about the condition of thetruck,Rockwell instructed Osberg to fire Rocchio forhavingused intemperate language. Instead of firingRocchio, Osberg telephoned him at his home that nightand warned him that Rockwell would not tolerate his useof profane language. On April 23, he gave Rocchio a'Respondent was a franchised agent for Towmotor and the only place inBuffalo and the immediate area in which genuine Towmotor parts wereobtainable MOTOR SERVICE & SUPPLY OF BUFFALOwarning notice which stated that if he failed to stop usingfoul language, he would be subject to termination of hisemployment. Thereafter, Osberg noted an improvement inthe language used by Rocchio.On April 23, the Union filed a petition seekingcertificationasthebargainingrepresentativeofRespondent's employees. On May 7, the parties and theirattorneysmet at the Board offices to discuss the natureand composition of the appropriate unit for purposes ofbargaining representation.Respondent objected to theinclusion of Rocchio in the appropriate unit on the groundthat he was a salesman. Also, in further discussion ofRocchio, either Rockwell or his attorney, Mr. Diefendorf,expressed their approval of the manner in which he wasperforming his job. On May 9, the parties and theirattorneys again met at the Board offices. Rocchio alsoattendedthisconferenceandsatwiththeunionrepresentatives 5A Stipulation for Certification uponConsent Election was signed at this conference providingfor the appropriate unit,' and the election was set for May24.At about that time or somewhat later, Respondentprepared a list of eligible voters, which did not includeRocchio's name.C. The Discharge of RocchioOn May 21, Leo Croszkowski, a driver for Buffalo DyeCompany, one of Respondent's important customers,called at Respondent to pick up a part. He appeared in arather upset condition because his boss was in a hurry toobtain the part and he had to make the pickup so late inthe day, close to his quitting time. Upon being asked whowas runningthepartsdepartment at his Company,Croszkowski replied that it was Staley,' who didn't knowwhat he was doing. Rocchio then stated that Staleycouldn'tfindhisway out of a whorehouse.8 AfterCroszkowski departed with his pickup, Osberg mulledover the incident and decided to fire Rocchio. Later thatafternoon he wrote out an order discharging Rocchio, hadthe front office make out his checks, and gave them toRocchio, who upon asking whether he was being laid offor fired was told that he was fired. Osberg then prepareda memo to Rockwell concerning the discharge, listing thereasons asfollows:A continued poor attitude towardsOsberg and his work, his continued but infrequent use ofbad language, his defamation of a customer in thepresence of a witness, and his ignoring the request fromBuffalo Dye to make deliveries to them earlier in the daythereby straining their relationship.'Rocchio had also been seen by Rockwell on a prior occasion during thepreceding month at a restaurant in the company of Union representativeTom Hopkins"`Including all employees employed at the Employer's1109NiagaraStreet operation including all mechanics,maintenance employees,driversand parts department employees,Excluding all salesmen, all office clericalemployees and all guards,supervisors and professional employees asdefined inthe Act ""The record reflects that Staley, the foreman at Buffalo Dye, hadpreviously requested,rather than complained to, Rocchio to make hisdelivery of parts earlier in the day to avoid some inconvenience arisingfrom late afternoon deliveriesAlthough Rocchio advised him to callOsberg about making such arrangements, Staley waited until he received acall from Osberg a day or two later on May 21 in connection with someothermatterbeforeconveying his request to Osberg about earlierdeliveries.'This finding is based upon the testimony of Osberg. Croszkowskitestified that he didn't recall whether Rocchio used any foul language, butwouldn't swear to it, and Rocchio did not testify about the incidentD. Conclusions659In order to sustain a discriminatory discharge, it isincumbent on the General Counsel to show by thepreponderance of the evidence that Respondent hadknowledge of or was aware of Rocchio's union activitiesor sympathies, and that the discharge was motivated byantiunionism.As related above, Rocchio was seen byRockwell in the company of a union representative at arestaurant during the Union's organizing campaign andagain at the conference at the Board offices when he satwith the union representatives while the consent electionagreement was signed. I find that these circumstanceswere sufficient to impress upon Rockwell that Rocchiowas a union adherent and sympathizer, if not more. Theproof of antiunion motivation poses a far more difficultproblem. In carefully scrutinizing the record, I find that,aside from the Board conferences attended by the parties,the only reference to the Union occurred during theconversation between Osberg and Peabody while theywerehavingsupperwithRocchio.However, theconversation was, at most, only a friendly conversationbetween friends, and did not in any manner reflect afeeling or expression of union hostility; nor did Rocchioparticipate in the conversation. In fact, the record doesnot disclose the slightest trace of hostility towards theUnion.TheGeneralCounsel,however, contends that thegrounds stated by Respondent for the discharge werespecious and pretextual, and when viewed in the light ofthe timing of the discharge, an inference arises that it wasmotivatedbyantiunionism.Inconsideringthesecontentions, I am not unmindful that Respondent wasunsuccessful in establishing that Rocchio was responsiblefor any diminution of sales because no records were keptto indicate such a result, or that his late afternoondeliveries to Buffalo Dye prompted a serious complaintwhichstrainedtherelationshipbetweenitandRespondent.' However, the objection to Rocchio's use ofprofanityappears to be based on a legitimate andplausible, if not an incontestable, ground for his discharge.He was warned on April 21, as the result of an incidentinvolving profanity, that his continued indulgence in suchlanguage subjected him to the risk of discharge. That riskmaterialized onMay 21, when he again resorted to theuse of objectional language.While it could be argued thatobscene language is commonly used by male employees,possibly to a greater extent in the type of businessinvolved herein than in more genteel occupations, yet anemployer can insist upon observance of his own standards,provided they are not discriminatorily applied. There is acompleteabsenceofanyevidencetoprove thatRespondent engaged in discriminatory conduct prior toRocchio's discharge, which could have adversely affectedhis rights to some extent. The absence of such evidencesuggests that Respondent may have been motivated bysomething other than union considerations. Both Osbergand Rockwell asserted several times in their testimonythat Rocchio did not reflect the image that they desired toproject for the Company, and it is also apparent thatRocchio's use of foul language affected that image to'TheGeneral Counsel also cites the omission of any reference inOsberg'smemo to the managerial decision to replace Rocchio asadditional support for an inference of union animus.It could be just asstrongly contended that Osberg was voicing only those grounds for firingRocchio over which he personally exercised jurisdiction. 660DECISIONS OF NATIONALLABOR RELATIONS BOARDsome extent.Itwas suggested that a change in ownershipof the business from Palisano to Rockwell raised ethnicconsiderations concerning the image of the Company,which adversely affected the retention of Rocchio as anoutsideman. Realistically viewed and deplorable as itmight be, such considerations in the business world arenot unknown in affecting personnel changes to harmonizewith the building of a new desirable company image.1' Inanattempt to overcome Respondent's expressed orundisclosed reasons for firingRocchio, theGeneralCounsel stresses the timing of the discharge. Thiscircumstance raises some suspicion concerning the causefor his discharge,especially in view of the fact that on thewhole his work appeared to be satisfactory,"However, itiselemental that "Management can discharge for goodcause, or bad cause, or no cause at all.Ithas, as themaster of its own business affairs, complete freedom withbutone specific,definitequalificationItmay notdischarge when the real motivating purpose is to do thatwhich Section 8(a)(3) forbids."Portable Electric Tools,Incv.N.L.R.B.,309F.2d423,426 (C.A. -7).Furthermore,"When the Board could as reasonably infera proper motive as an unlawful one,substantial evidencehas not proved the Respondent to be guilty of an unfairlabor practice."N.L.R.Bv.FoxManufacturingCo.,238F.2d 211, 214 (C.A. 5).Viewing the evidence in its entirety,and even assumingweaknesses inherent in the grounds attributed for"Consistent with this suggested change of image,Respondent had Lutzand another employee take traming courses to prepare them to take overthe outside selling work."I find the rationale ofN.L R B. v. Great Dane Trailers,Inc.,388 U.S26, inapplicable to the facts in the instant case. SeeOttaway Newspapers,169 NLRB No 156, fn 8.Rocchio's discharge and its suspicious timing, I find andconclude that the General Counsel failed to establish bythepreponderanceoftheevidencethatRocchio'sdischarge was motivated by union animus. I, accordingly,shall recommend that the complaint herein be dismissed inits entirety.IV. THE CHALLENGED BALLOT OF ROCCHIO, CASE3-RC-4416In view of my finding that Rocchio was dischargedprior to the election for nondiscriminatory reasons, itbecame unnecessary to determine whether or not heshould have been included in the appropriate unit. Hisdischargeper serendered him ineligible to vote, and,accordingly,I recommend that his ballot be discarded.Uponthe foregoing findings of fact and upon the entirerecord inCase 3-CA-3513,Imake the following:CONCLUSIONS OF LAW1.At all times material herein,Respondent has beenengaged in commerce as an employer within the meaningof Section 2(6) and(7) of the Act.2.At alltimes material herein, the Union has been alabor organization within the meaningof Section 2(5) ofthe Act.3.Respondent has not engaged in the unfair laborpractices alleged in the complaint.RECOMMENDED ORDEROn the basis of the foregoing findings of fact andconclusions of law, and upon the entire record in the case,Irecommend that the complaintinCase 3-CA-3513 bedismissed in its entirety.